8 N.Y.3d 842 (2007)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. EDWARD BROWN, Appellant,
v.
JAMES CONWAY, as Superintendent of Attica Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted November 27, 2006.
Decided January 16, 2007.
Motion for leave to appeal dismissed upon the ground that this motion for leave to appeal does not lie from the order of the individual Justice of the Appellate Division (see NY Const, art VI, § 3 [b]; CPLR 5602). Motion for poor person relief dismissed as academic.